                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


IN THE MATTER OF THE
EXTRADITION OF                                         Case No. 3:19-mc-27-J-39JRK
ALEKSANDR ROTKO


                                        ORDER

                                        I. Status

      The Republic of Estonia seeks to extradite Aleksandr Rotko, who has recently

become a U.S. citizen, to face 2006 charges of using the movable property of another, in

violation of Section 201(2)(4) of the Estonian Penal Code; and damage and destruction of

government property, in violation of Section 203 of the same code.        This extradition

matter, brought pursuant to 18 U.S.C. §§ 3181 et seq. and a treaty between Estonia and

the United States, is before the Court on the issue of whether Mr. Rotko should be released

on bond pending the extradition determination.

      There are two motions related to the bond issue: the Government’s oral motion for

detention (Doc. No. 9), made during Mr. Rotko’s initial appearance on December 3, 2019;

and Mr. Rotko’s Motion for Release on Bail and Accompanying Memorandum of Law (Doc.

No. 17), filed December 10, 2019. Both the Government and Mr. Rotko have made a

number of other filings, most of which including voluminous exhibits, in support of their

respective motions. The Government on December 6, 2019 filed a Memorandum of Law

Regarding Detention Pending Extradition Proceedings (Doc. No. 12).          Mr. Rotko on

December 13, 2019 filed a Supplemental Memorandum of Law in Support of his Motion

for Release on Bond (Doc. No. 24). The Government on December 22, 2019 filed a
Notice of Filing Additional Materials in Support of Extradition Request (Doc. No. 27), to

which letters and correspondence from Estonia are attached. On December 23, 2019,

the Government filed a response to Mr. Rotko’s Motion for Release on Bail (Doc. No. 28).

On January 2, 2020, Mr. Rotko filed a Notice of Procedure (Doc. No. 32) in which he

outlines the procedure employed by another division in this District for posting real property

to secure a bond (a matter about which the undersigned inquired given that it is rare in this

division for bonds to be secured with real property). On January 3, 2020, Mr. Rotko filed

a Reply Memorandum in Support of His Motion for Release on Bail (Doc. No. 33).

       On January 6, 2020, Mr. Rotko filed a Notice of Filing, to which he attached a

January 6, 2020 arbitration filing submitted by the Republic of Estonia in an arbitration

under the UNCITRAL arbitration rules and concerning an investment treaty between the

Republic of Estonia and the U.S. Government. The arbitration—between one of Mr.

Rotko’s companies and the Republic of Estonia—is related factually to the instant

extradition matter because the arbitration concerns a port in Estonia where Mr. Rotko

allegedly committed the crimes for which Estonia seeks to extradite him. In the January

6, 2020 arbitration filing, Estonia makes a number of statements regarding the potential

for extradition and bail in this matter. On January 9, 2020, Mr. Rotko filed a Notice of

Supplemental Authority (Doc. No. 36), to which he attached cases relating to the Court’s

authority to scrutinize foreign government materials in extradition proceedings.          On

January 16, 2020, Mr. Rotko filed another Notice of Supplemental Authority (Doc. No. 39),

to which he attached a case from Estonia (in both Estonian and English) that addresses

one of the ultimate extradition issues.




                                             -2-
       The undersigned held a lengthy detention hearing on January 7, 2020, during which

both parties made various arguments and Mr. Rotko called Paul Keres, an expert in

Estonian law, to testify. See Minute Entry (Doc. No. 35). Mr. Keres’s testimony has been

transcribed and filed. See Transcript of Excerpt of Detention Hearing (Doc. No. 37), filed

January 13, 2020. At the end of the hearing, the undersigned took under advisement the

detention issue, stating that a written order would follow. This is that Order. Upon review

of all relevant filings and consideration of the applicable legal principles, the undersigned

finds that Mr. Rotko is due to be released on bond pending the outcome of this extradition

proceeding.

                                      II. Discussion

       There is a presumption against bond in extradition proceedings. The Bail Reform

Act 1 does not apply; rather, to obtain a bond, a person facing extradition must establish

that he is not a danger to the community, he is not a flight risk, and special circumstances

warrant his release. See Wright v. Henkel, 190 U.S. 40, 63 (1903); In re Extradition of

Ghandtchi, 697 F.2d 1037, 1038 (11th Cir. 1983) (citations omitted); United States v.

Nascimento, No. 6:19-mc-48-Orl-78GJK, 2019 WL 5853874, at *1 (M.D. Fla. Nov. 8, 2019)

(unpublished) (citations omitted). Courts vary on the standard of persuasion that should

be required—preponderance of the evidence or clear and convincing evidence—but the

majority approach requires the person to show by clear and convincing evidence that he

is not a danger, he is not a flight risk, and there are special circumstances.          See

Nascimento, 2019 WL 5853874, at *2 (discussing the variance among courts and majority




       1   18 U.S.C. § 3141 et seq.




                                            -3-
approach).    Like the Court in Nascimento, the undersigned will follow the majority

approach and require clear and convincing evidence.

       Upon review of all relevant matters, the undersigned finds Mr. Rotko has carried his

burden of proving by clear and convincing evidence that he is not a flight risk, that he is

not a danger, and that there are special circumstances that warrant his release on bond

pending these extradition proceedings. These matters are addressed in turn.

A. Risk of Flight

       Mr. Rotko, a U.S. Citizen since November 2019, left Estonia about one month after

the alleged commission of the offenses (in 2006). He traveled to the United States, where

he had been a permanent resident since 1998. He explains that he did so because, after

protracted litigation with Estonia over the ownership of the Port, Estonia claimed ownership

and did so without any compensation to his companies. (The alleged offenses have to

do with items he removed from the Port.) He has been living openly here ever since. He

denies knowledge of any criminal proceeding at the time he traveled here and for years

thereafter (until 2016, when his ex-wife was detained in Finland in connection with similar

alleged offenses). He has no criminal record in the United States, and he has never been

convicted of a crime in Estonia. By all accounts, he has been a law-abiding member of

U.S. society for thirteen years.

       Mr. Rotko does have substantial equity in properties (between his own properties

and properties owned singularly or jointly by others who are willing to pledge on his behalf,

there is likely about $1.75 million in equity at his disposal). The Government contends

the equity can fund flight. But, the undersigned is convinced that there are conditions of

release that will sufficiently mitigate the risk of that, including the posting of a substantial




                                             -4-
monetary bond that will likely have to be funded through the equity in his and other

properties. Mr. Rotko has carried his burden as to flight.

B. Danger to Community

       The Government contends Mr. Rotko is essentially an economic danger to the

community. This argument is rejected. The alleged offenses that took place more than

thirteen years in Estonia were related to the civil litigation/proceedings over the Port. All

things considered, including the maximum terms of imprisonment of five years for the

alleged offenses, even the alleged crimes themselves are not serious enough to make Mr.

Rotko an economic danger to the community here and now. Again, by all accounts, Mr.

Rotko has been a law-abiding member of society for years. Mr. Rotko has carried his

burden as to danger.

C. Special Circumstances

       “Special circumstances are limited to situations in which the justification for release

is pressing as well as plain.” United States v. Kin-Hong, 83 F.3d 523, 524 (1st Cir. 1996)

(quotations, citations, and internal alterations omitted). Whether special circumstances

exist is a determination that is left to the sound discretion of the Court. Nascimento, 2019

WL 5853874, at *1 (citation omitted). “Put simply, the determination of whether a potential

international extraditee has satisfied their burden to warrant bail is necessarily made on a

case-by-case basis.” In re Extradition of Garcia, 761 F. Supp. 2d 468, 472 (S.D. Tex.

2010). Special circumstances can exist in a number of different ways, “or by virtue of a

combination of conditions that taken together create a compelling case for release on bail.”

Nascimento, 2019 WL 5853874, at *2 (quoting United States v. Valentino, No. 4:18-mj-

146, 2018 WL 2187645, at *2 (S.D. Tex. May 11, 2018) (unpublished)).




                                            -5-
       Mr. Rotko advances quite a few alleged special circumstances, only a handful of

which merit discussion. Some courts have found special circumstances when there is a

high probability of success on the merits of the ultimate extradition determination. See,

e.g., Valentino, 2018 WL 2187645, at *2; see also Kin-Hong, 83 F.3d at 524 (recognizing

courts holding that a high probability of success on the merits can rise to a special

circumstance, but finding “the record does not establish probability of success one way or

another”). Others have found special circumstances when there is a lack of diplomatic

necessity for detention. See, e.g., Castaneda-Castillo, 739 F. Supp. 2d at 57-58; In re

Extradition of Chapman, 459 F. Supp. 2d 1024, 1027 (D. Haw. 2006). Still others find

special circumstances when there are particular health concerns or a serious deterioration

of health while the individual is in custody. See, e.g., Nascimento, 2019 WL 5853874, at

*3 (citing United States v. Taitz, 130 F.R.D. 442, 446 (S.D. Cal. 1990); In re Extradition of

Rouvier, 839 F. Supp. 537, 542 (N.D. Ill. 1993)). This list is by no means exhaustive. 2

       First, as to Mr. Rotko’s contention that he has a high probability of success on the

merits, it is a difficult determination to make at this early stage. The undersigned is

convinced, however, that at the very least Mr. Rotko has raised serious challenges to the

extradition request that will require detailed analysis. See United States v. Castaneda-

Castillo, 739 F. Supp. 2d 49, 56, 61 (D. Mass. 2010) (recognizing as a special

circumstance when an “extraditee raises substantial claims showing a high probability of

success on the merits,” finding at the time that the “court [was] not able to make an

assessment as to the merits of these arguments,” but stating that “it is clear [the extraditee]



       2
                There are other matters that courts have considered as special circumstances, some of
which Mr. Rotko advances here, but these others need not be discussed because the undersigned is not
persuaded that they would even remotely carry the day here, either singularly or in combination.




                                                -6-
has raised serious issues which will require briefing and detailed analysis by the court”).

Mr. Rotko’s arguments against extradition include whether the applicable statute of

limitations for the offenses has run (if the statute of limitations has run, he cannot be

extradited pursuant to the treaty), and whether the treaty requires the production of a

charging document (which Estonia has not produced). While the undersigned is not

finding a high probability of success at this early stage, the substantive arguments Mr.

Rotko raises in opposition to extradition—combined with the lack of diplomatic necessity

explained below—weigh in favor of finding special circumstances.

       Second, regarding Mr. Rotko’s argument that there is no diplomatic necessity for

the detention, the Government was unable to provide any real explanation as to the serious

delays between the alleged commission of the offenses (September 2006), the initial

extradition request from Estonia (March 2013), and the years-long dormancy of the request

(from 2014 through November 2017).         Since October 2006, Mr. Rotko, then a U.S.

permanent resident, has been living openly in the United States. These unexplained

delays in pursuing extradition, lasting more than a decade after the alleged commission of

the offenses and giving rise to a colorable argument that the statute of limitations has run

(this argument will be addressed another day), amount to a lack of diplomatic necessity

for detention. See, e.g., Castaneda-Castillo, 739 F. Supp. 2d at 57-58 (finding “[t]he most

compelling argument in favor of release is the fact that Peru has obviously not actively

pursued this twenty-five year old charge, thereby resulting in a very lengthy delay”); In re

Extradition of Chapman, 459 F. Supp. 2d at 1027 (finding lack of diplomatic necessity for

denying bail when “Mexico has not made prosecution of this offense a priority” and “waited

three years before bringing extradition proceedings . . . during which Respondents were




                                            -7-
living openly and notoriously, aware of the charges against them in Mexico”). In and of

itself, this is a special circumstance.

       Third, as to the health concerns, Mr. Rotko is 70 years old and suffers from a

number of health issues including very high blood pressure, high cholesterol, high

creatinine levels, and pre-cancerous polyps in the colon for which he should be having a

follow-up colonoscopy this month. He has submitted a report from Charles J. Haddad,

M.D., a privately-hired, evaluating doctor who confirms Mr. Rotko’s health issues and

opines he is also suffering from “a great deal of situational stress” due to these extradition

proceedings (Doc. No. 33-3). Dr. Haddad opines that Mr. Rotko is suffering from severe

anxiety and moderately severe depression but with no suicidal ideation or plan.

According to Dr. Haddad, the “depression and anxiety have gotten much worse since his

incarceration affecting his blood pressure and the development of a right eye hemorrhage.”

Mr. Rotko’s counsel also indicated at the detention hearing that Mr. Rotko’s requests for

various medical checks have gone unanswered. The undersigned inquired with the U.S.

Marshals of these matters, and essentially the jail staff has different accounts of the

chronology/requests than Mr. Rotko’s. The bottom line on the health concerns is that the

detention facility is likely equipped to handle them. However, combined with the other

special circumstances, the health issues—that evidently have been exacerbated to a

degree since Mr. Rotko’s detention—make a stronger case for special circumstances

overall.

       For all of the foregoing reasons, Mr. Rotko has carried his burden of establishing

special circumstances that justify his release on bond pending the ultimate extradition

determination.




                                             -8-
                                            III. Conclusion

        After due consideration, it is

        ORDERED:

        1.      The Government’s oral motion for detention (Doc. No. 9) is DENIED.

        2.      Mr. Rotko’s Motion for Release on Bail and Accompanying Memorandum of

Law (Doc. No. 17) is GRANTED to the extent that this matter is set for a hearing on

Wednesday, January 29, 2020 at 11:00 a.m. in Courtroom 5D before the undersigned

so that a bond may be set for Mr. Rotko. Considering the amount of equity in properties

that Mr. Rotko has at his disposal, the bond will be in the amount of $1.5 million, and in

lieu of posting his properties with the Clerk, Mr. Rotko will be required to post the full

amount into the registry of the Court prior to being released. 3 If Mr. Rotko utilizes

the services of a bondsman to fund the bond, the bondsman must appear and testify

regarding any collateral sources. In addition to setting the monetary bond, after hearing

from the parties, the undersigned will impose both standard and special conditions of

release.

        DONE AND ORDERED at Jacksonville, Florida on January 22, 2020.




        3
                 To be clear, this is not meant to be a “policy” against accepting property bonds even though
those bonds are rare in this division. Cf. United States v. James, 674 F.2d 886, 890 (11th Cir. 1982)
(acknowledging it would be difficult to uphold a policy of not accepting property bonds given the requirement
of releasing defendants pending trial under the least restrictive conditions that are compatible with assuring
future appearance). Rather, considering the unique circumstances of this case and Mr. Rotko’s finances,
requiring Mr. Rotko to post the full amount of a substantial cash bond—instead of a percentage and/or equity
in various properties—is appropriate as further protection against flight. The undersigned is confident that
Mr. Rotko will be able to raise the funds. If he cannot, he can always seek reconsideration.




                                                    -9-
kaw
Copies to:
Assistant U.S. Attorney (Corsmeier)
Marcos Daniel Jimenez, Esquire
John Richard Byrne, Esquire
O. David Barksdale, Esquire
Allan F. Brooke, II, Esquire




                                      - 10 -
